Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the prices at which such or similar merchandise was freely offered for sale at the dates of exportation thereof to all purchasers in the principal markets of China, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, are the values found by the appraiser, less any amount added under duress.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of said merchandise to be the values found by the appraiser, less any amount added under duress. Judgment -will be rendered accordingly.